DAVIS, Judge,
concurring in which SMITH, Judge, joins:
I join in Parts I and III and the "Conclusion” of the court’s opinion, and I concur in the result of Part II, but not in all of the reasoning of that part. On the issue discussed in Part II, I agree with Judge Nichols that the legislative history cited by the court has little bearing, and that Congress as a whole left it to the courts to decide the question.
I concur with the court in holding that plaintiff is entitled to a civil service annuity only if he meets civil service disability standards (as determined by the successor to the Civil Service Commission). My basis for taking that position in this case is the combination of (i) the wording of the civil service retirement statute with (ii) the description of the grade and class of the National Guard technician position last occupied by plaintiff. The civil service retirement statute (5 U.S.C. § 8331(6)) requires total disability "in the grade or class of position last occupied by the employee.” I take this to be a reference, not merely to the precise or particular civilian position held by the claimant, but to the broader, more general "grade or class of position” — if under the civil service classification system the precise or particular position formed part of such a broader grade or class.
In this instance we have been informed that plaintiffs National Guard technician position did form part of a broader classification. When National Guard technician *566positions were federalized on January 1, 1969, plaintiffs position was established as a GS-085-7. The GS-085 classification is a "guard series” covering various sorts of protective services involving federal buildings, control over vehicular traffic on government property, and guarding aliens involved in deportation proceedings. Plaintiffs grade was 7 and the GS-085 series contemplated the use of grade 7 if appropriate.
In January 1974 the position plaintiff last held was reclassified to class GS-080-7, Security Assistant GS-7. Like the "Guard series” (GS-085), the "security administration series” (GS-080) covered a substantial number of positions in the field of security administration within the federal government generally.
For me, the controlling factor is that neither of these two series (GS-085 and GS-080) was or is limited to National Guard technicians, or tailored to such National Guard positions alone. On the contrary, both series covered and cover a multitude of other civilian jobs within the federal government, and there appear to be substantial numbers of persons other than National Guard technicians who hold and held positions in those series.
As I have stressed, the Civil Service retirement act (5 U.S.C. § 8331(6)) measures civil service disability by disability to serve in the general "grade or class of position last occupied” — rather than by the precise, exact, or particular position — and I am compelled to conclude, from the information available to us, that the "grade or class of position last occupied” by Polos was broader than and different from the position of National Guard technician. The grade and class involved either guard positions or security assistant positions — neither of which was tied to the National Guard or to the military. Wholly civilian positions fell and fall within those classes. It follows, in my view, that membership in the National Guard was not at all a requirement of the civilian "grade or class of position last occupied” by plaintiff. On that basis, Allen v. United States, 215 Ct. Cl. 524, 571 F.2d 14 (1978), cannot stand as a general proposition applicable to all National Guard technicians or be applied to the present case.
*567It may be that, if Judge Nichols appraises his physical status correctly, plaintiff is in fact disabled for a GS-085-7 position as well as for a GS-080-7 position. But the court’s "Conclusion” (which I join) leaves that issue open if plaintiff applies for a civilian disability annuity.